   Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 1 of 14 PageID #:450




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


John E. Taylor, Jr. (#R-66376),

             Plaintiff,                       Case No. 17 C 6094

             v.

D. Quarles, et al.,
                                              Judge John Robert Blakey

             Defendants.



                      MEMORANDUM OPINION AND ORDER

      Plaintiff John E. Taylor, Jr., an inmate at Stateville Correctional Center, sues

under 42 U.S.C. § 1983 alleging that: (1) Defendant Randy Pfister violated his

Fourteenth Amendment due process rights by mishandling his grievance and by

implementing various disciplinary measures against him (Count I); and (2)

Defendant Don Quarles violated his First Amendment rights by retaliating against

Plaintiff after he filed grievances (Count II). Defendants move to dismiss both claims

under Federal Rule of Civil Procedure 12(b)(6). [69]. For the reasons explained

below, this Court grants Defendants’ motion as to Count I and denies Defendants’

motion as to Count II.




                                          1
      Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 2 of 14 PageID #:451




I.        Background 1

          Plaintiff is an inmate at Stateville. [65] at ¶ 3. Defendant Quarles is a

correctional officer at Stateville and Defendant Pfister serves as the Chief

Administrative Officer of Stateville. Id. at ¶¶ 4–5.

          In May 2016, Quarles and Officer Ross (another Stateville officer) escorted

Plaintiff to a University of Illinois Hospital & Health and Sciences System hospital

in Chicago, Illinois for a medical appointment. Id. at ¶ 6. After the appointment,

Quarles and Officer Ross placed Plaintiff in a holding room at the hospital for several

hours. Id. at ¶ 8. While using the restroom, Plaintiff’s right leg gave out, causing

him to fall to the floor and injure his left hand and left side. Id. at ¶ 9.

          Quarles did not complete an incident report after Plaintiff’s fall and did not

inform personnel at Stateville’s Healthcare Unit about the incident upon his return

to the prison. Id. at ¶¶ 14–15. Plaintiff claims that Quarles failed to fill out a report

so that he would not have to explain why he remained at the hospital two and a half

hours after the appointment ended. Id. at ¶ 15. According to Plaintiff, such prolonged

trips were common among correctional officers, noting that in his seven years of

traveling to the hospital for appointments, the officers commonly “kill[ed] time” in

the holding room to collect overtime or to avoid receiving new assignments if they

returned to Stateville before the end of their shifts. Id. at ¶ 16. Plaintiff claims that,

as a result of Quarles’ failure to complete an incident report, the Healthcare Unit

refused to treat Plaintiff for his injuries. Id. at ¶ 17.



1
    This Court takes the following facts from Plaintiff’s Second Amended Complaint [65].

                                                   2
    Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 3 of 14 PageID #:452




       Plaintiff spoke with various Stateville officers about the fall (including Pfister),

wrote to several directors of the Illinois Department of Corrections about the incident,

and filed an emergency grievance with Pfister.                 Id. at ¶¶ 18–19, 20–22.          After

speaking with Pfister twice about the incident, Pfister promised Plaintiff that he

would investigate the matter. Id. at ¶ 22.

       Officer Williams of Internal Affairs later interviewed Plaintiff regarding the

fall and asked Plaintiff to confirm he wrote certain communications to prison officials

about the incident. Id. at ¶¶ 25–26. Officer Williams allegedly told Plaintiff: “I

believe you. I went on a writ and the Officers wanted to hang out in the holding

room.” Id. at ¶ 25. But following the interview, Stateville personnel cited Plaintiff

for: (1) “Impeding or Interfering with an Investigation”; and (2) “Giving False

Information to an Employee.” 2 Id. at ¶ 27. The offenses related to Plaintiff’s filing of

the grievances, not to “information given and/or actions taken by the Plaintiff during

the investigation into the grievance(s).” Id. at ¶ 28.

       Before the hearing on the offenses, the Adjustment Committee at Stateville

tried and failed to locate an eyewitness using a name provided by the Plaintiff. Id.

at ¶ 29. Plaintiff asserts that the Adjustment Committee failed to inform Plaintiff of

its inability to locate the witness during Plaintiff’s hearing and sought no clarification

from Plaintiff. Id. at ¶ 33. The Adjustment Committee found Plaintiff guilty of the

offenses and imposed the following disciplinary actions: “(1) One Months C Grade”;

(2) “One Months Segregation”; and (3) “One Months Commissary Restriction.” Id. at


2
 Detail on this citation and the subsequent disciplinary proceedings is limited to that provided by
Plaintiff in his Second Amended Complaint. [65].

                                                  3
   Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 4 of 14 PageID #:453




¶¶ 31, 33. Pfister signed the Adjustment Committee’s final report regarding the

offenses and disciplinary measures. Id. at ¶ 37.

        After learning of the Adjustment Committee’s inability to find the eyewitness

identified by Plaintiff, Plaintiff found the correct name of the individual and

subsequently filed a grievance regarding the hearing and disciplinary measures. Id.

at ¶ 40. Pfister denied this grievance and others seeking to expunge the disciplinary

measures and offenses from Plaintiff’s record. Id. at ¶¶ 39, 41. Plaintiff alleges that,

as a result of his placement in administrative segregation, he could not secure

employment for at least two years and faces more difficulty in obtaining parole. Id.

at ¶¶ 38, 42.

       Plaintiff further claims that, while in administrative segregation, Quarles told

him “We got your ass for snitching on us.” Id. at ¶ 44. Immediately afterward,

another officer told Plaintiff to “stop writing grievances and letters on officers because

you can’t win.” Id. Moreover, after returning to Stateville from another medical

appointment, two correctional officers told Plaintiff that Quarles had thrown out the

meal Plaintiff had missed during his appointment. Id. at ¶ 45. The officers warned

Plaintiff not to say anything about the incident and that Quarles was “at war” with

Plaintiff. Id.

       On another occasion, Quarles refused to transport Plaintiff to the hospital in a

van equipped for handicapped passengers despite instructions to do so in Plaintiff’s

paperwork. Id. at ¶ 46. Quarles allegedly told other officers he was “not going to do

shit for [Plaintiff]” and that he hoped Plaintiff would fall. Id. During a later visit to



                                            4
      Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 5 of 14 PageID #:454




the hospital, Quarles denied Plaintiff permission to use the restroom, stating that he

hoped Plaintiff would “piss” on himself. Id. at ¶ 47.

II.     Legal Standard

        To survive a 12(b)(6) motion, a complaint must provide a “short and plain

statement of the claim” showing that the pleader merits relief, Fed. R. Civ. P. 8(a)(2),

so that the Defendant has “fair notice” of the claim “and the grounds upon which it

rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). A complaint must also contain “sufficient factual matter” to

state a facially plausible claim to relief, allowing this Court to “draw the reasonable

inference that the Defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). This plausibility

standard “asks for more than a sheer possibility” that a defendant acted unlawfully.

Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013). Thus, “threadbare recitals

of the elements of a cause of action” and mere conclusory statements “do not suffice.”

Iqbal, 556 U.S. at 678.

        In evaluating a complaint under Rule 12(b)(6), this Court accepts all well-

pleaded allegations as true and draws all reasonable inferences in the plaintiff’s

favor. Id. But a plaintiff may “unwittingly plead himself out of court by alleging facts

that preclude recovery.” Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir. 2007). This

Court does not accept a complaint’s legal conclusions as true. Brooks v. Ross, 578

F.3d 574, 581 (7th Cir. 2009).




                                           5
   Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 6 of 14 PageID #:455




III.   Analysis

       Defendants move to dismiss Plaintiffs’ claims in their entirety. [69]. In his

Second Amended Complaint, Plaintiff alleges a Fourteenth Amendment due process

violation (Count I) and retaliation in violation of Plaintiff’s First Amendment rights

(Count II). The Court addresses each count in order below.

       A.       Count I: Procedural Due Process Claim

       In a § 1983 action alleging a procedural due process violation, a plaintiff “must

show that the state deprived him of a constitutionally protected interest in ‘life,

liberty, or property,” without due process of law. Williams v. Ramos, 71 F.3d 1246,

1248 (7th Cir. 1995) (quoting Zinermon v. Burch, 494 U.S. 113, 125 (1990)). As such,

where the alleged deprivation at the heart of a § 1983 procedural due process claim

does not implicate a protected life, liberty, or property interest, that claim must be

dismissed pursuant to Rule 12(b)(6). See, e.g., Swanigan v. City of Chicago, 881 F.3d

577, 584 (7th Cir. 2018) (affirming district court’s dismissal of a procedural due

process violation where the alleged harm did not deprive the plaintiff of life, liberty,

or property).

       In Count I, Plaintiff alleges that Defendant Pfister violated his due process

rights by “refusing to investigate the Grievance fully, including searching for

potential witness(es) in connection with the Grievance, citing Plaintiff with Offenses

and finding Plaintiff guilty of such Offenses that he was not guilty of, placing Plaintiff

in segregation and demoting his status in connection with filing a Grievance, and

depriving Plaintiff of any future possibility of parole.” [65] at ¶ 50. These allegations



                                            6
   Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 7 of 14 PageID #:456




distill to two possible due process violations: (1) the failure to fully investigate

Plaintiff’s emergency grievance; and (2) the wrongful imposition of disciplinary

measures. But as explained below, neither the alleged mishandling of the emergency

grievance nor the disciplinary measures deprived Plaintiff of constitutionally

protected interests.

                1.     The Emergency Grievance

      The Seventh Circuit has held that state-created prison grievance procedures

constitute mere procedural rights that do “not confer any substantive right upon an

inmate.” Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001). In other words, these

procedures do not “in and of themselves create cognizable liberty or property

interests.” Id.; see also Brewer v. Ray, 181 F. App’x 563, 565–66 (7th Cir. 2006)

(holding that the alleged mishandling of a prisoner’s institutional grievances did not

infringe the prisoner’s Fourteenth Amendment rights because the grievances did not

constitute protected liberty or property interests). Moreover, a prison’s mishandling

of a grievance “might affect whether a prisoner needs to exhaust intra-prison

remedies before filing a § 1983 suit but is not an independent violation of the

Constitution.” Mutawakkil v. Huibregtse, 527 F. App’x 567, 568 (7th Cir. 2013).

      Here, Plaintiff alleges that he filed an emergency grievance regarding his fall

and that Defendant Pfister failed to fully investigate the grievance despite promises

to do so. [65] at ¶¶ 21–22, 50. But while Plaintiff alleges this mishandling of the

grievance ultimately led to disciplinary proceedings and the deprivations of liberty

addressed in the following section, Massey forecloses the conclusion that Plaintiff



                                          7
   Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 8 of 14 PageID #:457




possessed a protected liberty or property interest in the emergency grievance itself.

As such, Plaintiff fails to allege that Pfister’s mishandling of his grievance violated

his due process rights.

                 2.       The Disciplinary Measures

      The Supreme Court has long recognized that lawful “incarceration brings

about the necessary withdrawal or limitation of many privileges and rights.”

Sandin v. Conner, 515 U.S. 472, 485 (1995) (quoting Jones v. N.C. Prisoners’ Labor

Union, Inc., 433 U.S. 119, 125 (1977)). Thus, such withdrawals or limitations will

only infringe upon protected liberty interests if they impose “atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Id. at 484.

      In this context, prisoners possess “no liberty interest in remaining in the

general population,” Lekas v. Briley, 405 F.3d 602 (7th Cir. 2005), although

administrative segregation of a prisoner may violate due process if the “length of

segregated confinement is substantial” and the “conditions of confinement are

unusually harsh,” Marion v. Columbia Corr. Inst., 559 F.3d 693, 697–98 (7th Cir.

2009). Conversely, when the administrative segregation is short-lived and not unduly

harsh, the plaintiff fails to plead a due process violation. See, e.g., Hoskins v. Lenar,

395 F.3d 372, 374–75 (7th Cir. 2005) (affirming dismissal where the plaintiff pled

punishment of “a demotion to C-grade . . . , two months in segregation, and a

recommendation for a transfer”).

      Further, other punishments, such as a “demotion to grade-C status,” Smith v.

Birkey, 447 F. App’x 744, 746 (7th Cir. 2011), “loss of commissary privileges,”



                                           8
   Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 9 of 14 PageID #:458




Green v. Walker, 398 F. App’x 166, 168 (7th Cir. 2010), and “loss of prison

employment,” id., do not deprive a prisoner of constitutionally protected interests.

Nor do disciplinary measures limiting an Illinois prisoner’s chance of parole, as

Illinois’ parole statute provides that “parole is not a right,” but rather “a matter of

grace and executive clemency.” Hill v. Walker, 948 N.E.2d 601, 605 (Ill. 2011); see

also ILL. ADMIN. CODE tit. 20, § 1610.50 (2020) (noting the discretionary nature of

parole release decisions); Hyche v. Chandler, 299 F. App’x 583, 584 (7th Cir. 2008)

(because parole remains discretionary, an Illinois prisoner’s “hope” of parole “does not

create a protected ‘liberty’ or ‘property’ interest under the Fourteenth Amendment”).

      Here Plaintiff alleges that Pfister authorized the following sanctions at the

conclusion of disciplinary proceedings against Plaintiff: (1) “One Months C Grade”;

(2) “One Months Segregation”; and (3) “One Months Commissary Restriction.” [65]

at ¶ 33. Plaintiff makes no allegations about the conditions of confinement during

the administrative segregation, instead pleading only that the disciplinary sanctions

barred him from prison employment for two years and made it “more difficult to be

given parole.” Id. at ¶¶ 38, 42.

      As set forth above, given the relative short-lived duration of his segregation,

and absent facts showing the segregation was “unusually harsh,” Plaintiff’s one-

month period of administrative segregation by itself fails to qualify as a deprivation

of a constitutionally protected liberty interest. Nor do the grade demotion, restriction

of commissary privileges, and ineligibility for prison employment demonstrate a

deprivation of a liberty interest. Additionally, Plaintiff alleges that he is now less



                                           9
  Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 10 of 14 PageID #:459




likely to be released on parole as a result of these disciplinary measures, but his mere

expectation of parole does not constitute constitutionally protected liberty interest.

In short, Plaintiff fails to plead a cognizable deprivation of liberty or property

necessary to establish a Fourteenth Amendment violation. This Court thus dismisses

Count I of the Second Amended Complaint.

      B.     Count II: First Amendment Retaliation Claims

        To adequately plead a First Amendment retaliation claim, a plaintiff must

allege: “(1) he engaged in activity protected by the First Amendment; (2) he suffered

a deprivation that would likely deter First Amendment activity in the future; and (3)

the First Amendment activity was ‘at least a motivating factor’ in the Defendants’

decision to take the retaliatory action.” Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir.

2009) (quoting Woodruff v. Mason, 542 F.3d 545, 551 (7th Cir. 2008)). At this stage

in the proceedings, Plaintiff’s allegations suffice under this standard.

                 1.    Protected Speech

      Incarceration may require the “withdrawal or limitation” of certain privileges

and rights, but a prisoner “retains those First Amendment rights that are not

inconsistent with his status as a prisoner or with the legitimate penological objectives

of the corrections system.”    Pell v. Procunier, 417 U.S. 817, 822 (1974).       These

objectives include “crime deterrence, prisoner rehabilitation, and internal prisoner

security.” Bridges, 557 F.3d at 548. The Seventh Circuit uses this framework to

separate protected from unprotected prisoner speech.         At the pleading stage, a

prisoner sufficiently alleges he has engaged in protected speech if the speech is “not



                                           10
  Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 11 of 14 PageID #:460




inconsistent with legitimate penological interests.” Id. at 551. Truthful speech that

furthers prisons’ interest in keeping inmates as “safe and secure as possible while

imprisoned” can be “quite consistent” with these legitimate penological interests. Id.

      In this case, Plaintiff discussed his fall and Quarles’ refusal to prepare an

incident report during oral conversations with Stateville officers, in letters to

numerous Illinois Department of Corrections officials, in an emergency grievance

filed with Pfister, during interviews conducted by an internal affairs officer at

Stateville, and in other grievances Plaintiff filed against Quarles and Officer Ross.

[65] at ¶¶ 18–19, 20, 25–26, 48. Reading these allegations in the light most favorable

to Plaintiff, Plaintiff’s communications furthered Stateville’s interest in keeping its

inmates safe and secure. This conclusion is further bolstered by Plaintiff’s allegations

that he was injured while being held at the hospital so that Quarles and Officer Ross

could receive overtime or avoid additional work assignments.             Id. at ¶ 16.

Additionally, Plaintiff alleges that the healthcare unit denied medical treatment

because of Quarles’ refusal to write an incident report. Id. at ¶¶ 15, 17. Stateville

undoubtedly maintains an interest in ensuring that its inmates do not remain outside

its walls for longer than necessary, that inmates report their injuries promptly, and

that they receive appropriate medical care for those injuries.       Plaintiff’s speech

plausibly furthers those interests and is not inconsistent with other legitimate

penological objectives. Bridges, 557 F.3d at 551.

      Defendants argue that Plaintiff’s speech was not constitutionally protected

because it was “a lie.” [70] at 10; [75] at 5–6 (citing Hale v. Scott, 371 F.3d 917 (7th



                                          11
  Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 12 of 14 PageID #:461




Cir. 2004)). But when deciding a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), courts accept all well-pleaded allegations as true and draw all

reasonable inferences in the plaintiff’s favor.    Iqbal, 556 U.S. at 678.     Whether

Plaintiff spoke truthfully remains a question for discovery and, if necessary, a motion

for summary judgment or a trial.

                 2.    Deprivation Likely to Deter First Amendment Activity

      Plaintiff also plausibly pleads a deprivation likely to deter First Amendment

activity. A deprivation is likely to deter a plaintiff from future First Amendment

activity when “the alleged conduct by the defendants would likely deter a person of

ordinary firmness from continuing to engage in protected activity.”          Douglas v.

Reeves, 964 F.3d 643, 646 (7th Cir. 2020) (quoting Surita v. Hyde, 665 F.3d 860 (7th

Cir. 2011)). This test is objective; even if a plaintiff continues to engage in protected

First Amendment activity after an alleged deprivation, that deprivation may still be

likely to deter a person of ordinary firmness. See, e.g., Dobey v. Jeffreys, 417 F. Supp.

3d 1103, 1110 (N.D. Ill. 2019) (finding that prisoner plaintiffs had adequately pled

First Amendment retaliation despite having “file[d] grievances” and “advocate[d] for

parole by writing to the governor” after the alleged deprivations). The deprivations

do not need to be “actionable in and of themselves” if they were “in retaliation for the

exercise of a constitutionally protected right.” Bridges, 557 F.3d at 552.

      Plaintiff alleges that Quarles retaliated against him by throwing away his food,

refusing to transport Plaintiff to the hospital in a van suitable for handicapped

passengers, and refusing to allow Plaintiff to use the restroom while he waited in the



                                           12
  Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 13 of 14 PageID #:462




hospital holding area after another medical appointment. [65] at ¶¶ 45–47. These

allegations plausibly demonstrate that a person of ordinary firmness would be

deterred from exercising his rights under the First Amendment. Defendants counter

that Plaintiff was not deterred because he filed grievances after the alleged

retaliation by Defendant Quarles. [70] at 10; [75] at 6. But this Court inquires not

whether Plaintiff was deterred, but rather whether a person of ordinary firmness

would be deterred. Dobey, 417 F. Supp. 3d at 1110. And Plaintiff sufficiently pleads

this element.

                   3.   First Amendment Activity a Motivating Factor

      To establish that his First Amendment activity constituted a motivating factor

in the defendant’s decision to take retaliatory action, a plaintiff must allege “a causal

link between the protected act and the alleged retaliation.” Roger Whitmore’s Auto.

Servs., Inc. v. Lake County, 424 F.3d 659, 669 (7th Cir. 2005). The simple allegation

that a defendant would not have retaliated against plaintiff “but for his participation”

in protected First Amendment suffices at the motion to dismiss stage. See Bridges,

557 F.3d at 553.

      Here Plaintiff’s allegations clear that hurdle. Plaintiff alleges that after being

placed in administrative segregation Defendant Quarles told him: “We got your ass

for snitching on us.” [65] at ¶ 44. Plaintiff alleges that immediately afterwards he

was told by another officer to “stop writing grievances and letters on officers because

you can’t win.” Id. Further, Plaintiff claims that after returning to Stateville from a

medical appointment, he learned that Quarles had thrown out the meal Plaintiff



                                           13
  Case: 1:17-cv-06094 Document #: 85 Filed: 09/24/20 Page 14 of 14 PageID #:463




missed during his appointment and that Quarles was “at war” with Plaintiff.” Id. at

¶ 45. In totality, Plaintiff’s allegations support an inference that Plaintiff’s speech

was a motivating factor behind Quarles’ decision to retaliate.

IV.   Conclusion

      For the reasons explained above, this Court grants in part and denies in part

Defendants’ Motion to Dismiss [69]. The Motion to Dismiss is granted as to Count I

of the Second Amended Complaint [65], and the Motion to Dismiss is denied as to

Count II.


Dated: September 24, 2020

                                               Entered:



                                               _________________________________
                                               John Robert Blakey
                                               United States District Judge




                                          14
